UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 3)* ROYAL FINANCIAL, INC. (Name of Issuer) Common stock, par value $0.01 per share (Title of Class of Securities) 78027P109 (CUSIP Number) December 31, 2008 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ý Rule 13d-1(b) oRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 78027P109 1. Names of Reporting Persons. Royal Financial, Inc. Employee Stock Ownership Trust 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization Illinois Number of Shares Beneficially Owned by Each Reporting Person With 5.Sole Voting Power 126,960 6.Shared Voting Power 68,202 7.Sole Dispositive Power 195,162 8.Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 195,162 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) o 11. Percent of Class Represented by Amount in Row (9) 7.63% 12. Type of Reporting Person (See Instructions) EP 2 CUSIP No. 78027P109 Item 1. (a) Name of Issuer Royal Financial, Inc. (b) Address of Issuer’s Principal Executive Offices 9226 South Commercial Avenue, Chicago, Illinois60617 Item 2. (a) Name of Person Filing Royal Financial, Inc. Employee Stock Ownership Trust, through its Trustee, First Bankers Trust Services, Inc. (b) Address of Principal Business Office or, if none, Residence Business address of Trustee: 2321 Kochs Lane, Quincy, Illinois 62305 (c) Citizenship Illinois (d) Title of Class of Securities Common Stock (e) CUSIP Number 78027P109 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (f) ý An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F). (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j) o Group, in accordance with §240.13d-1(b)(1)(ii)(J). 3 CUSIP
